Citation Nr: 1401593	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-12 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea, including as due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to April 1972, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim for a compensable disability rating for bilateral hearing loss and also determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for sleep apnea.  A Travel Board hearing was held at the RO in June 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In September 2011, the Board reopened the Veteran's previously denied claim of service connection for sleep apnea and remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC obtain the Veteran's up-to-date VA treatment records and schedule him for an updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The records subsequently were associated with the Veteran's Virtual VA paperless claims file and VA audiology examinations were held in January and in June 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The record evidence shows that the Veteran's service-connected bilateral hearing loss is assigned, at worst, a Roman numeral of IV for the left ear and II for the right ear; this equates to a zero percent (non-compensable) rating under the Rating Schedule.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.385, 4.85, 4.86, Tables VI, VIA, VII, Diagnostic Code (DC) 6100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in May 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his service-connected bilateral hearing loss had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in December 2008.

The Veteran has not alleged that he received inadequate VCAA notice in this case.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.") The Board concludes that, because there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no additional VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding VCAA notice not required where there is no reasonable possibility that additional development will aid the Veteran).

As will be explained below in greater detail, the evidence does not support granting a compensable disability rating for bilateral hearing loss.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the May 2006 letter was issued prior to the currently appealed rating decision issued in March 2007; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting VLJ (AVLJ) noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The AVLJ specifically noted the issues as including entitlement to a compensable disability rating for bilateral hearing loss.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about any worsening of his service-connected bilateral hearing loss. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the AVLJ asked questions to draw out the evidence which demonstrated worsening of the Veteran's service-connected bilateral hearing loss, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  Furthermore, any perceived deficiency was cured with a Board remand for additional examination.

The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.




Laws and Regulations

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected bilateral hearing loss currently is evaluated as zero percent disabling (non-compensable) under 38 C.F.R. § 4.85, DC 6100.  See 38 C.F.R. § 4.85, DC 6100 (2013).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII. 

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

A zero percent (non-compensable) rating is assigned where hearing in the better ear is I and hearing in the poorer ear is I through IX, where hearing in the better ear is II and hearing in the poorer ear is II through IV, and where hearing in each ear is III.  38 C.F.R. § 4.85, Table VII, DC 6100.  A minimum compensable 10 percent rating is assigned where hearing in the better ear is II and hearing in the poorer ear is V through XI, where hearing in the better ear is III and hearing in the poorer ear is IV through VI, and where hearing in the better ear is IV and hearing in the poorer ear is V.  Id.

The Court has held that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Factual Background

The record evidence shows that, on VA audiology examination in December 2006, the Veteran's complaints included difficulty understanding conversations.  The Veteran's "wife complains that he does not understand her."  The Veteran reported a history of in-service noise exposure due to rifles, guns, and artillery and post-service noise exposure to generators while working for Alabama Power.  He was "NOT required to wear hearing protection as exposures [were] very limited."  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
45
40
LEFT
45
55
55
55
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  Physical examination showed clear external auditory canals and normal middle ear function bilaterally.  The diagnosis was bilateral sensorineural hearing loss.

On VA audiology examination in August 2010, the Veteran's complaints included bilateral hearing loss.  His noise exposure history was unchanged.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
45
45
LEFT
50
55
55
55
50

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 82 percent in the left ear.  The Veteran's middle ear status was within normal limits bilaterally.  The diagnosis was bilateral mild to moderately severe sensorineural hearing loss.

The Veteran testified at his June 2011 Board hearing that his hearing had worsened since his most recent VA examination.  See Board hearing transcript dated June 15, 2011, at pp. 5-6.

On VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in January 2012, the Veteran complained of "difficulty understanding people without the use of his VA issued binaural hearing aids."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
55
55
50
LEFT
50
55
55
55
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

On VA hearing loss and tinnitus DBQ in June 2012, the Veteran's complaints included difficulty understanding conversation especially in the presence of background noise.  His noise exposure history was unchanged.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
50
45
LEFT
45
50
55
55
50

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 82 percent in the left ear.  Physical examination showed clear external auditory canals bilaterally.  The diagnosis was bilateral sensorineural hearing loss.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for his service-connected bilateral hearing loss.  The Veteran contends that this disability has worsened significantly.  The record evidence does not support his assertions concerning the alleged worsening of his service-connected bilateral hearing loss - at least as it applies to VA compensation purposes.

The Board notes again that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. at 349.  None of the audiometric evaluations conducted during the pendency of this appeal contain findings that merit the assignment of a compensable disability rating for the Veteran's service-connected bilateral hearing loss.  

For example, based on the VA examination results in December 2006, the Veteran's right ear hearing loss was assigned a Roman numeral designation of I and his left ear hearing loss was assigned a Roman numeral designation of I, which equates to a zero percent rating for bilateral hearing loss under Table VI.  See 38 C.F.R. § 4.85, Tables VI, VII.  Based on the VA examination results in August 2010, the Veteran's right ear hearing loss was assigned a Roman numeral designation of II and his left ear hearing loss was assigned a Roman numeral designation of IV, which equates again to a zero percent rating for bilateral hearing loss under Table VI.  Id.  Based on the VA examination results in January 2012, the Veteran's right ear hearing loss was assigned a Roman numeral designation of I and his left ear hearing loss was assigned a Roman numeral designation of I, which equates to a zero percent rating for bilateral hearing loss under Table VI.  Id.  Finally, based on the VA examination results in June 2012, the Veteran's right ear hearing loss was assigned a Roman numeral designation of II and his left ear hearing loss was assigned a Roman numeral designation of IV, which equates to a zero percent rating for bilateral hearing loss under Table VI.  Id.  

Additionally, none of the examiners who saw the Veteran during the pendency of this appeal certified that the use of speech discrimination testing results was not appropriate.  There also is no indication in any of the VA examinations conducted during the pendency of this appeal that there was an exceptional pattern of hearing impairment such that 38 C.F.R. § 4.86 is applicable.  See 38 C.F.R. § 4.86.  The Veteran further has not identified or submitted any evidence demonstrating his entitlement to a compensable disability rating for service-connected bilateral hearing loss.  In summary, the Board finds that the criteria for a compensable disability rating for service-connected bilateral hearing loss have not been met.

In so holding, the Board finds the statements by the Veteran and his spouse describing his inability to understand noise and speech with the presence of background noise to be credible, as reflected for his need for hearing aids.  However, with respect to the severity of his hearing impairment, the Board places greater probative weight on the more precise audiometric and word recognition test findings of record as they greatly outweigh any subjective perceptions of decreased hearing acuity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Despite the foregoing, the Board acknowledges the Veteran's reports of an inability to understand noise and speech with the presence of background noise.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected bilateral hearing loss.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss.  As indicated above, the Veteran reports the inability to understand noise and speech despite use of hearing aids.  The Board finds that the Rating Schedule measures and contemplates these aspects of the Veteran's hearing loss disability. 

As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85 , 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of DC 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  The Board further observes that VA examinations are conducted without use of hearing aids, see 38 C.F.R. § 4.85 , and that the use of hearing aids would, if anything, provide better hearing than demonstrated on audiometric examination.  See 52 Fed. Reg. 44117 (Nov. 18, 1987).  As such, extraschedular consideration is not warranted.

Finally, the Veteran has not alleged that his hearing loss has rendered him unemployable.  Thus, a claim of entitlement to a total disability rating based upon individual unemployability (TDIU) has not been reasonably raised.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.
REMAND

The Veteran contends that he incurred his current sleep apnea during active service or, alternatively, is proximately due to his service-connected PTSD.  The record evidence shows that the Veteran was diagnosed with sleep apnea many decades after service.  He has recently submitted an article reflecting that the incidence of sleep apnea may be elevated in Veteran's with PTSD.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his sleep apnea.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records as well as sleep studies reportedly performed by "Providence Hospital" in the early 2000's.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining his sleep study records from "Providence Hospital" in the early 2000's.  

2.  Associate with the claims folder updated VA clinic records since July 25, 2012.

3.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the nature and etiology of his sleep apnea.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that sleep apnea, if diagnosed, is related to active service or any incident of service.  

The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD caused or aggravated (permanently worsened) his sleep apnea, to include consideration of the medical article submitted by the Veteran in 2013.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


